'   .....
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Pagelofl   \l\
                                          UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICTOF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Conunitted On or After Nove1nber 1, 1987)
                                           v.

                    Jose Gilardo Arreola-Ramirez                                 Case Number: 3:19-mj-21433

                                                                                 Craig Joseph Leff
                                                                                 Defendant's Attorney


    REGISTRATION NO. 84292298

    THE DEFENDANT:
     lZI pleaded guilty to count( s) 1 of Complaint
                                                ----"------------------------~

    D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                       Nature of Offense                                                         Count Number(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                1

     D The defendant has been found not guilty on count(s)
                                                                              -------------------
     0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                      0    TIME SERVED                        D -------~-~days

     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     lZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                                                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, March 28, 2019
                                                                               Date of Imposition of Sentence
                                ;//
                                                                                  ,,.,.,·· ·"7
    Received       /r6
                       ,-;,.-
                                                   F!lEO                         ,'


                 ,=nu~s~M~--+----

                                                   MAR 2 8 2019
                                            CLERK, U,S, DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
    Clerk's Office C1 ~;                                             DEPUTY                                                    3:19-mj-21433
